Citation Nr: 0814903	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an compensable disability rating for 
erectile dysfunction.

2.  Entitlement to service connection for visual problems, to 
include as secondary to the service-connected diabetes 
mellitus.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the service-connected 
diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to the service-connected 
diabetes mellitus.

5.  Entitlement to service connection for peripheral vascular 
insufficiency, to include as secondary to the service-
connected diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Jackson, Mississippi, Department of Veterans' Affairs (VA) 
Regional Office (RO).  

The veteran submitted testimony before the undersigned Acting 
Veterans' Law Judge at a June 2006 Travel Board hearing.  

The Board notes that, in a statement from the veteran 
received in February 2008, the veteran appears to be 
financially liable for the cost of emergency care received, 
and he seems to be seeking VA's assistance with that matter.  
Accordingly, this issue is referred to the RO for further 
clarification and appropriate action.

The issues of entitlement to a compensable rating for 
erectile dysfunction and service connection for visual 
problems, to include as secondary to diabetes mellitus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not support the conclusion that the 
claimed coronary artery disease or peripheral neuropathy are 
related to the veteran's active service, or are secondary to 
a service-connected disability.

2.  The evidence does not support the conclusion that the 
veteran has a current diagnosis regarding the claimed 
peripheral vascular insufficiency.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred or aggravated 
during active duty service or is secondary to diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 
(2007).

2.  Peripheral neuropathy was not incurred or aggravated 
during active duty service or is secondary to diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 
(2007).

3.  Peripheral vascular insufficiency was not incurred or 
aggravated during active duty service or is secondary to 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in June 2004 and September 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and the veteran has 
submitted private treatment records and his own written 
statements.  And he was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  In addition, he was afforded a VA 
medical examination in March 2005.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  Although there was an 
amendment to § 3.310, the veteran filed his claim prior to 
October 10, 2006, the effective date of the change.  See 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  The older, more 
liberal, version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regards to the claim for service connection for 
peripheral vascular insufficiency, the medical records in the 
claims file indicate no diagnosis with regards to a vascular 
problem.  At the March 2005 VA examination, the veteran was 
noted to have had no claudication symptoms in the lower 
extremities and no diagnosis regarding a vascular condition 
was made.  Without evidence of a current diagnosis, no claim 
can be made.  As service connection may only be granted for a 
current disability, when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§§ 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regards to the two remaining claims for service 
connection, the veteran's service medical records indicate no 
complaints or treatment regarding coronary artery disease, 
peripheral neuropathy, or peripheral vascular insufficiency.  
Years after separation, the veteran has been diagnosed with 
coronary artery disease and peripheral neuropathy.  He was 
treated for coronary artery disease in December 2002 when he 
was hospitalized and underwent surgery for the condition.  He 
underwent neurological studies and was indicated to have 
received treatment for peripheral neuropathy in November 
1999.  However, as each of these were initially diagnosed 
years after separation and nothing in the medical records 
suggest a link between the veteran's active duty and his 
current diagnoses, service connection on a direct basis 
cannot be established.

The veteran is service connected for diabetes mellitus rated 
as 20 percent disabling from July 30, 2004, the date of claim 
for service connection of diabetes.  Diabetes was noted to 
have been originally diagnosed in June 2004.  However, 
nothing in the medical evidence of record suggests a link 
between his diagnoses of coronary artery disease and 
peripheral neuropathy and his service-connected diabetes 
mellitus.  The March 2005 VA examiner indicated that coronary 
artery disease and peripheral neuropathy were each diagnosed 
before diabetes and unlikely to be related to diabetes.

Additionally, the veteran's coronary artery disease and 
peripheral neuropathy have not been shown to be aggravated by 
his diabetes mellitus as treatment for these disorders has 
not shown to have increased since the diagnosis of diabetes 
mellitus.  In fact, the veteran's treatment for these 
conditions does not seem to be on a regular basis.  As a 
result, it is determined that the coronary artery disease and 
hypertension have not been aggravated by his diabetes either.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for coronary artery disease, to include as 
secondary to the service-connected diabetes mellitus, is 
denied.

Service connection for peripheral neuropathy, to include as 
secondary to the service-connected diabetes mellitus, is 
denied.

Service connection for peripheral vascular insufficiency, to 
include as secondary to service-connected diabetes mellitus, 
is denied.


REMAND

The veteran's erectile dysfunction is currently evaluated as 
noncompensably disabling.  Erectile dysfunction is not listed 
in the Rating Schedule; however, when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  As such, the erectile dysfunction can be rated under 
Diagnostic Code 7522, which provides for a 20 percent rating 
for deformity of the penis with loss of erectile power. 
Additionally, such Diagnostic Code provides that entitlement 
to special monthly compensation under 38 C.F.R. § 3.350 
should be considered and in recognition of the veteran's 
erectile dysfunction, he was awarded special monthly 
compensation based on loss of use of a creative organ as of 
February 2004.

Upon a review of the record, the Board finds that the veteran 
has not been physically examined to determine if he has a 
penile deformity along with his erectile dysfunction.  While 
the veteran testified before the undersigned judge at the 
June 2007 Travel Board hearing and indicated a similar 
history of inability to achieve an erection as reported to 
the March 2005 VA examiner, he also reported that he had an 
enlarged prostate and problems with frequent uncontrolled 
urination and his testicles.  As no physical examination has 
been conducted in order to determine if there is penile 
deformity along with erectile dysfunction, this must be 
conducted prior to adjudication of the veteran's claim in 
order to determine a proper disability rating.

Further development is also necessary to determine if the 
veteran has a current diagnosis of visual problems as 
secondary to his service-connected diabetes mellitus.  At the 
June 2007 Travel Board hearing before the undersigned judge, 
the veteran reported having recently been told that he may 
need additional surgery for cataracts at a VA treatment 
session.  The most recent VA treatment records date from 
March 2005.  Therefore, the veteran's VA treatment records 
since that date need to be made a part of the claims file 
prior to adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  With regards to the claim for 
increased rating, issue the veteran a 
letter informing him of that required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  With regards to the claim for 
service connection, issue the veteran a 
letter informing him of any information 
and evidence not of record (1) that is 
necessary to substantiate the now-opened 
claims for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and (4) 
ask the claimant to provide any evidence 
in his possession that pertains to the 
claims in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Also include the notice 
requirements as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected erectile dysfunction 
as secondary to diabetes mellitus.  The 
examiner should include an assessment as 
to whether the veteran has a penile 
deformity in addition to loss of erectile 
power.  The examiner should review the 
claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  A complete 
rationale for any opinion expressed should 
be included in the report.

3.  Obtain the veteran's VA treatment 
records for the claimed eye disability 
dated from March 2005 to the present, 
including any records from the reported 
eye surgery, per written notes in the 
March 2005 VA Diabetes examination report. 

4.  Thereafter, readjudicate the claim for 
increased rating for erectile dysfunction 
(specifically separately rating this 
disability from the veteran's also 
service-connected diabetes mellitus) and 
the claim for service connection for 
visual problems, to include as secondary 
to diabetes mellitus.  If either or both 
issues remain denied issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


